      Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 1 of 20 Page ID #:1



1    Anoush Hakimi (State Bar No. 228858)
2    anoush@handslawgroup.com
     Peter Shahriari (State Bar No. 237074)
3
     peter@handslawgroup.com
4    H & S LAW GROUP, PLC
     7080 Hollywood Blvd., Suite 804
5
     Los Angeles, California 90028
6    Telephone: (323) 672 – 8281
7
     Facsimile: (213) 402 – 2170

8    Attorneys for Plaintiff,
9    JAMES SHAYLER
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12

13
     JAMES SHAYLER,                               Case No.:
14

15
                  Plaintiff,
                                              COMPLAINT FOR VIOLATIONS
16   vs.                                      OF: AMERICAN’S WITH
17                                            DISABILITIES ACT OF 1990, 42
     Ehab S. Yacoub, an Individual; Lorine A. U.S.C. § 12181 ET SEQ.; UNRUH
18   Mikhaeil, an Individual; and Does 1-10, CIVIL RIGHTS ACT,
19
                 Defendants.                  CALIFORNIA CIVIL CODE § 51
20                                            ET SEQ.
21

22

23

24

25
               Most Americans will become disabled at some point in their life.
26

27

28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 1
      Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 2 of 20 Page ID #:2



1          Plaintiff James Shayler (hereinafter referred to as “Plaintiff”), complains of
2
     Ehab S. Yacoub, an Individual; Lorine A. Mikhaeil, an Individual, and Does 1-10
3
     (each, individually a “Defendant” and collectively “Defendants”) and alleges as
4
     follows:
5
                                       I.     PARTIES
6

7
           1.     Plaintiff James Shayler has trouble walking and standing. He has

8    undergone two knee replacement surgeries and suffers from an acute pinched
9    sciatic nerve as well as arthritis. Plaintiff also has limited range of movement in
10   his legs. Plaintiff is mobility impaired and uses a walker as needed. Plaintiff is
11
     qualified as being disabled pursuant to 42 USC Section 12102(2)(A), the California
12
     Unruh Civil Rights Act, Sections 51, et seq. and 52, et seq., and other statutory
13
     laws which protect the rights of “disabled persons”. Plaintiff has been issued a blue
14
     permanent disability Disabled Person Parking Placard by the State of California.
15

16
     Plaintiff is a California resident with physical disabilities.

17         2.     Defendants Ehab S. Yacoub, an Individual; Lorine A. Mikhaeil, an
18   Individual; and Does 1-10, owned the property (“Property”) located at 4315
19   Sepulveda Blvd., Culver City, CA 90230, at all relevant times.
20         3.     There is a business establishment on the Property known as “Fresh
21
     Pita Organic Express” (hereinafter “the business”).
22
           4.     DOES 1 through 10 were at all relevant times lessors, lessees,
23
     property owners, subsidiaries, parent companies, employers, employees, agents,
24
     corporate officers, managers, principles and/or representatives of Defendants.
25

26   Plaintiff is unaware of the true names and capacities of Defendants sued herein, as
27   DOES 1 through 10, inclusive, and therefore, sues those Defendants by fictitious
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 2
      Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 3 of 20 Page ID #:3



1    names. Plaintiff requests that the Court grant leave to amend this complaint to
2
     allege the true names and capacities when determined by whatever source.
3
            5.     Plaintiff alleges that Defendants at all times have been and are
4
     relevant to this cause of action, the owners, franchisees, lessees, general partners,
5
     limited partners, agents, employees, employers, represent partners, subsidiaries,
6

7
     partner companies, and/or joint ventures of the remaining Defendants and were

8    acting within the course and scope of that relationship. Plaintiff is further informed
9    and believes and alleges that each of the Defendants gave consent to, ratified,
10   and/or authorized the acts alleged of each of the remaining defendants.
11
            6.     Plaintiff visited the public accommodations owned and operated by
12
     Defendants with the intent to purchase and/or use the goods, services, facilities,
13
     privileges, advantages or accommodations operated and/or owned by Defendants.
14
                             II.    JURISDICTION & VENUE
15

16
            7.     This Court has subject matter jurisdiction over this action pursuant to

17   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
19          8.     Pursuant to supplemental jurisdiction, an attendant and related cause
20   of action, arising from the same nucleus of operative facts and arising out of the
21
     same transactions, is also brought under California’s Unruh Civil Rights Act,
22
     which act expressly incorporates the ADA.
23
            9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
24
     founded on the fact that the real property which is the subject of this action is
25

26   located in this district and that Plaintiffs cause of action arose in this district.
27                                       III.   FACTS
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 3
      Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 4 of 20 Page ID #:4



1          10.    The Property owned by Defendants is a facility which is open to the
2
     public and is a business establishment.
3
           11.    Plaintiff alleges that the Property has been newly constructed and/or
4
     underwent remodeling, repairs, or alterations since 1992, and that Defendants have
5
     failed to comply with California access standards which applied at the time of each
6

7
     new construction and/or alteration or failed to maintain accessible features in

8    operable working condition.
9          12.    Plaintiff visited the Property during the relevant statutory period on
10   four (4) separate occasions including in February 2019, April 2019, November
11
     2019 and December 2019 to use the business on the Property.
12
           13.    Defendants did not offer persons with disabilities with equivalent
13
     facilities, privileges and advantages offered by Defendants to other patrons.
14
           14.    Plaintiff encountered barriers (both physical and intangible) that
15

16
     interfered with – and denied – Plaintiff the ability to use and enjoy the goods,

17   services, privileges and accommodations offered at the Property.
18         15.    Parking, walkways, travel surfaces, signage, entrances, restroom,
19   doors and counters for patrons visiting the Property are among the facilities,
20   privileges, and advantages offered by Defendants to patrons of the Property.
21
     However, these features and accommodations are not accessible for disabled
22
     persons. These features also do not comply with the Americans with Disabilities
23
     Act (“ADA”), nor the latest California Building Codes (“2010 CBC Code”).
24
           16.    The Property of the Fresh Pita is a disaster zone. The parking in
25

26   the back for customers is an ill-conceived and confusing jumble of faded lines,
27   broken asphalt and a misplaced sign. There is no accessible way into the Pita
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 4
      Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 5 of 20 Page ID #:5



1    restaurant from their disabled parking, except for a dangourous obstable
2
     course of shatter concrete and asphalt. This Property is so neglected and
3
     poorly thought through, it should be condemned. There is broken ground
4
     (also a tripping hazard) everywhere from the back alley parking to the front.
5
     There are dangerous slopes, cross slopes and uneven surfaces. One cannot
6

7
     even tell where the purported disabled parking space is, let alone be able to

8    use it. This Property is the reason the ADA and ADAAG were created. It is
9    embarrassing and deplorable that this Property continues to operate in this
10   day and age given how far from compliance it is.
11
           17.    Plaintiff encountered the following violations on the Property:
12

13
           VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1); (Exterior
14
           Route of Travel) An accessible route of travel was not provided to all
15

16
           portions of the building, entrances and between the building and public way.

17

18         VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1), 4.1.2(1);
19         (Transportation - Route of Travel) An accessible route of travel must be
20         provided within the property boundary connecting public transport zones,
21
           parking, passenger loading zones and public streets or sidewalks they serve,
22
           to the building entrance. There was no accessible route connecting these
23
           elements for Plaintiff to travel: Even the exteriors of the building were not
24
           accessible.
25

26

27         VIOLATION of 2010 CBC 1129B.4(5); (Off-Street Unauthorized Parking
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 5
      Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 6 of 20 Page ID #:6



1          Sign). An additional sign must be posted in a conspicuous place at all
2
           entrances to off-street parking facilities at Property, or adjacent to and
3
           visible from each space. It was not.
4

5
           VIOLATION of 2010 CBC 1129B.4; (Off-Street Unauthorized Parking
6

7
           Sign – Towed Vehicle Information). The Unauthorized Parking Towed

8          Vehicle sign must state information regarding the tow company and
9          telephone number. This information was not provided.
10

11
           VIOLATION of 2010 CBC 1129B.1; ADA 1991 Code § 4.6.2; ADA 2010
12
           Code § 208.3.1. (Minimize travel distance). The parking space reserved for
13
           disabled persons is not located to minimize the travel distance. The parking
14
           spaces closest to the entrance of the business were not disabled reserved.
15

16
           The disabled reserved spaces were located farther.

17

18         VIOLATION of 2010 CBC Code Section 1129B.3; 1991 ADA § 4.6.3;
19         ADA 2010 § 502.2. (Faded Paint – Accessible Space Lines). The paint used
20         for the designated accessible parking space is so worn and aged, it cannot be
21
           seen. This makes it unclear where the actual parking space is. The required
22
           width dimensions were not painted as required. This makes it difficult for
23
           Plaintiff to park in the designated space.
24

25

26         VIOLATION of 2010 CBC Code 1129B.3; ADA 2010 § 502.2. (Width of
27         space). The parking space designated for disabled measures less than 9 feet
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 6
      Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 7 of 20 Page ID #:7



1          wide. This makes it difficult for Plaintiff to park in the designated space.
2

3
           VIOLATION of 2010 CBC Code 1129B.3; ADA 2010 § 502.2. (Length of
4
           space). The designated disabled parking spaces measure less than 18 feet
5
           long which makes it difficult for Plaintiff to park in the designated space.
6

7

8          VIOLATION of 2010 CBC Code 1133B.7.1; ADA 1991 Code § 4.6.8.
9          (Abrupt Change in Level Exceeding 1/2”). The path of travel from the space
10         reserved for disabled patrons, the ground surface is uneven, with changes in
11
           level exceeding 1/2”.
12

13
           VIOLATION of 1991 CA Title 24 1129B.4.2; 2010 CBC Code 1129B.3;
14
           ADA 2010 § 4.6.3. (Length of adjacent access aisle). The adjacent access
15

16
           aisles to all the designated disabled parking spaces are also less than 18 feet

17         long. This makes it difficult for Plaintiff to use the adjacent space to safely
18         disembark from the car.
19

20         VIOLATION of 1991 CA Title 24 1129B.4.2; 2010 CBC Code 1129B.3;
21
           ADA 2010 § 4.6.3. (Width of adjacent access aisle). The adjacent access
22
           aisles to all the designated disabled parking spaces are also less than 5 feet
23
           wide. This makes it difficult for Plaintiff to use the adjacent space to safely
24
           disembark from the car.
25

26

27         VIOLATION of 2010 CBC 1129B.3.1; ADA 1991 Code § 4.6.3; ADA
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 7
      Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 8 of 20 Page ID #:8



1          2010 Code § 502.3 (No Loading/Unloading Access Aisle). The adjacent
2
           loading/unloading access aisle for the accessible parking space is missing
3
           entirely. This makes it difficult for Plaintiff to use the adjacent space to
4
           safely disembark from the car.
5

6

7
           VIOLATION of 2010 CBC Code 1129B.3.1. (“No Parking” – surface

8          sign). The words “No Parking” are missing from the adjacent
9          loading/unloading access aisle. As a result, non-disabled patrons park in the
10         loading/unloading access aisle or directly behind it – blocking Plaintiff from
11
           being able to use the access aisle.
12

13
           VIOLATION 2010 CBC Code 1129B.4; ADA 1991 § 4.6.4; ADA 2010 §
14
           502.6. (Sign Missing – Accessible Parking Space). The sign identifying the
15

16
           designated disabled accessible parking space is missing entirely.

17

18         VIOLATION of 2010 CBC Code 1129B.4; ADA 1991 § 4.6.4 (Signed not
19         Centered) Although there is a sign showing where the designated accessible
20         space parking is, it is not centered as required, but off to the side. The sign
21
           was posted away from the parking space, next to the loading zone, rather
22
           than at the space itself as required. This makes it more difficult for people
23
           and parking enforcement to determine which space is intended for the sole
24
           use of disabled persons.
25

26

27         VIOLATION of 2010 CBC Code 1129B.4.1 & 2. (Surface Signage) The
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 8
      Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 9 of 20 Page ID #:9



1          paint used for the designated accessible parking spaces was faded and cannot
2
           be seen. There was no compliant surface signage at the designated disabled
3
           parking space. The International Access Symbol was so faded and worn that
4
           it cannot be read. The street surface (pavement) signage was unreadable
5
           because the paint has faded.
6

7

8          VIOLATION of 2010 CBC Code Section 1127B.1. (No Accessible
9          Exterior Route). There is no accessible path of travel into the building
10         entrances. There is no safe way for Plaintiff to park there and then travel to
11
           the entrance of the Property.
12

13
           VIOLATION of 2010 CBC Code Section 1127B.1;ADA 1991 Code §
14
           4.6.2(1). (Directional signage). There is no directional signage showing an
15

16
           accessible path of travel.

17

18         VIOLATION of 2010 CBC 1133B.7.4; ADA 2010 section 303.3. (Path
19         from Parking – Uneven surface) The path of travel from the designated
20         disabled parking space to the entrance has damaged ground which is uneven.
21
           The damaged ground is uneven with loose material. There are cracks and
22
           uneven surfaces. The surface of the ground within the designated path of
23
           travel leading into the entrance is not flat. This makes traveling in this area
24
           difficult. The path of travel from the designated disabled parking space to
25

26         the entrance runs into cracks and changes in level greater than 1/2 inch but
27         provides no ramps. These steep changes in level create uneven surfaces.
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 9
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 10 of 20 Page ID #:10



1

2
           VIOLATION of 2010 CBC 1133B.7.1; ADA § 4.3.8; (Walks/Sidewalks
3
           Change in Level ½”). The walk into the business does not have a
4
           continuous common surface because there are abrupt changes in level of
5
           more than ½ inch.
6

7

8          VIOLATION of 2010 CBC 1133B.7.1; (Walks/Sidewalks Min. Width 48”)
9          The walk into the business does not have a minimum width of 48”.
10

11
           VIOLATION of 2010 CBC 1133B.5.1; ADA § 4.8.1 (Ramps 5%). The
12
           accessible route of travel is more than 1:20 (5%) but is not a compliant
13
           ramp.
14

15

16
           VIOLATION of 2010 CBC 1133B.5.2; (48” Min. for Ramps). The ramps

17         do not have a minimum clear width of 48” inches.
18

19         VIOLATION of 2010 CBC 1133B.5.3; ADA § 4.8.2 (Least Possible Slope
20         of Ramp Mandatory). The least possible slope of the ramp leading into the
21
           business was not used.
22

23
           VIOLATION of 2010 CBC 1133B.5.3; ADA § 4.8.2 (Max. Slope of Ramp
24
           8.33%). The slope of the ramp leading into the business is greater than
25

26         8.33%.
27

28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 10
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 11 of 20 Page ID #:11



1          VIOLATION of 2010 CBC 1133B.5.4; ADA § 4.8.4 (Level Ramp
2
           Landings). Level ramp landings must be provided at the top and bottom of
3
           each ramp. They were not provided.
4

5
           VIOLATION of 2010 CBC 1133B.5.4; ADA § 4.8.4(1) (Width of Ramp
6

7
           Landings). The landing of ramps must be at least twice the width as the tamp

8          run leading to it, but they were not at least twice as wide.
9

10         VIOLATION of 2010 CBC 1133B.5.4.2; ADA § 4.8.4(2), 4.8.4(3) (Min.
11
           Landing Width and Length for Top Ramp Landings 60”). The top landing of
12
           ramps were not 60” wide and long as required.
13

14
           VIOLATION of 2010 CBC 1133B.5.4.2 (Min. Landing Length for Bottom
15

16
           Ramp Landings 72”). The bottom landing of ramps was not 72” in length as

17         required.
18

19         VIOLATION of 2010 CBC 1133B.5.4.6; ADA § 4.8.4(3) (Min. Landing
20         Size for Ramps Direction Change). The minimum landing size of 60” x 60”
21
           was not provided for the ramp’s change of direction.
22

23
           VIOLATION of 2010 CBC 1133B.5.4.9 (Ramp Hazard Curb). The
24
           minimum 2” hazard curb for the ramp with was not provided for the ramp.
25

26

27         VIOLATION of 2010 CBC 1127B.5.7; ADA § 4.7.7 (Detectable Warnings
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 11
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 12 of 20 Page ID #:12



1          - Curb Ramp). Detectable warnings extending the full width and depth of the
2
           ramp were not installed where curb ramps lead to an accessible route.
3

4
           VIOLATION of 2010 1122B.5; ADA 1991 Code § 7.2; ADA 2010 Code §
5
           904. (Transaction counters). There is no lowered counter for disabled
6

7
           persons whose line of sight is lower. There was no lowered, 36 inches or

8          less, transaction counter for use by persons who cannot see high surfaces
9          because of their disability. Without a lowered transaction counter, it is
10         difficult for Plaintiff to use the counter to conduct business at the Property
11

12
           VIOLATION of 2010 CBC Section 1122B.4; ADA 1991 Code § 4.32.4;
13
           ADA 2010 Code § 902.4.1. (5% accessible seating required). At least 5% of
14
           all dining seating must meet minimum accessibility standards. This includes
15

16
           all areas/types of dining seating. All the areas were not made at least 5%

17         accessible.
18

19         VIOLATION of 2010 CBC Section 1122B.4; ADA 1991 Code § 4.32.4;
20         ADA 2010 Code § 902.4.1. (Table Height). The height of tables for
21
           accessible use must be between 28 inches and 34 inches from the floor.
22

23
           VIOLATION of 2010 CBC Section 1115B.6. (Sanitary Facilities – Door
24
           Signage). The sanitary facilities was missing door signage indicating an
25

26         accessible facility.
27

28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 12
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 13 of 20 Page ID #:13



1              VIOLATION of 2010 CBC Section 1115B.3.1.3; ADA 1991 Code §
2
               4.23.6 (5% Req. Accessible Lavatory). At least 5% or at least one lavatory
3
               complying with accessibility requirements was not provided.
4

5
               VIOLATION of 2010 CBC Section 1115B.8.4; ADA 1991 Code § 4.16.6;
6

7
               ADA 2010 Code § 604.7. (Toilet paper dispenser). The toilet tissue

8              dispenser is mounted more than 12” from the front edge of the toilet seat,
9              making it hard for Plaintiff to use the toilet.
10

11
               VIOLATION of 2010 CBC Section 1133B.2.5; ADA 1991 Code §
12
               4.13.11; ADA 2010 Code § 404.2.9. (Effort to Operate Doors – Restroom
13
               Door). The door opening force was greater than 5 pounds (22.2 N 1), making
14
               it hard for Plaintiff to get inside the restroom.
15

16

17             VIOLATION of 2010 CBC Code 1115B.8.1; ADA 1991 § 4.19.6; ADA
18             2010 § 603.3. (Mirror) The mirror in the restroom was mounted with the
19             bottom edge of the reflecting surface more than 40 inches from the ground,
20             making it difficult for Plaintiff to use the mirror.
21

22

23

24
                      1
                          The newton (symbol: N) is the International System of Units (SI) derived unit of force. It is
25
     named after Isaac Newton in recognition of his work on classical mechanics, specifically Newton's second law of
26
     motion.
27

28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 13
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 14 of 20 Page ID #:14



1           VIOLATION of 2010 CBC Code 1117B.5.7; ADA 1991§ 4.30.6; ADA
2
            2010 § 703.4. There was no signage on the wall approaching the restrooms.
3
            There was no International Symbol of Accessibility on the door signage.
4

5
            18.    Plaintiff personally encountered these barriers.
6

7
            19.    These inaccessible conditions denied Plaintiff full and equal access

8    and caused difficulty, humiliation and frustration.
9           20.    The barriers existed during each of Plaintiff’s visits in 2018 and 2019.
10          21.    Plaintiff alleges that Defendants knew that the architectural barriers
11
     prevented access. Plaintiff will prove that Defendants had actual knowledge that
12
     the architectural barriers prevented access and that the noncompliance with the
13
     ADAAG and Title 24 of the California Building Code regarding accessible features
14
     was intentional.
15

16
            22.    Plaintiff intends to return to Defendants public accommodation

17   facilities in the near future. Plaintiff is currently deterred from returning because
18   of the knowledge of barriers to equal access that continue to exist at Defendants’
19   facilities that relate to Plaintiff’s disabilities.
20          23.    Defendant has failed to maintain in working and useable conditions
21
     those features necessary to provide ready access to persons with disabilities.
22
            24.    Defendants have the financial resources to remove these barriers
23
     without much expense or difficulty in order to make their Property more accessible
24
     to their mobility impaired customers. These barriers are readily achievable to
25

26   remove. The United States Department of Justice has identified that these types of
27   barriers are readily achievable to remove.
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 14
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 15 of 20 Page ID #:15



1          25.    To date, Defendants refuse to remove these barriers.
2
           26.    On information and belief, the Plaintiff alleges that the Defendants’
3
     failure to remove these barriers was intentional because the barriers are logical and
4
     obvious. During all relevant times Defendants had authority, control and dominion
5
     over these conditions and therefore the absence of accessible facilities was not a
6

7
     mishap but rather an intentional act.

8          27.    These barriers to access are described herein without prejudice to
9    Plaintiff citing addition barriers to access after inspection by plaintiff’s access
10   agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
11
     once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all
12
     barriers that relate to their disability removed regardless of whether they personally
13
     encountered them).
14

15

16
       IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
        WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
17
                                   (Against All Defendants)
18

19         28.    Plaintiff alleges and incorporates by reference each and every
20   allegation contained in all prior paragraphs of this complaint.
21
           29.    Title III of the ADA prohibits discrimination against any person on
22
     the basis of disability in the full and equal enjoyment of the goods, services,
23
     facilities, privileges, advantages, or accommodations of any place of public
24
     accommodation by any person who owns, leases or leases to, operates a place of
25

26
     public accommodation. U.S.C. § 12182(a).

27         30.    Defendants discriminated against Plaintiff by denying “full and equal
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 15
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 16 of 20 Page ID #:16



1    enjoyment” and use of the goods, services, facilities, privileges or accommodations
2
     of Defendant’s facility during each visit and each incident of deterred visit.
3
            31.   The acts and omissions of Defendants herein are in violation of
4
     Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et
5
     seq.
6

7
            32.    Pursuant to the ADA, discrimination is a “failure to make reasonable

8    modifications in policies, practices or procedures, when such modifications are
9    necessary to afford goods, services, facilities, privileged, advantages or
10   accommodation to individuals with disabilities, unless the entity can demonstrate
11
     that making such modifications would fundamentally alter the nature of such
12
     goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C.
13
     § 12182(b)(2)(A)(ii).
14
            33.   The ADA prohibits failing to remove structural architectural barriers
15

16
     in existing facilities where such removal is readily achievable. 42 U.S.C. §

17   12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
18   accomplishable and able to be carried out without much difficulty or expense.” Id.
19   § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
20   Part 36.
21
            34.   In the event removal of any barrier is shown to not be readily
22
     achievable, a failure to make goods, services, facilities, or accommodations
23
     available through alternative methods is also prohibited if these methods are
24
     readily achievable. Id. § 12182(b)(2)(A)(v).
25

26          35.   Plaintiff alleges that Defendants can easily remove the architectural
27   barriers at their facility without much difficulty or expense, and that Defendants
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 16
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 17 of 20 Page ID #:17



1    violated the ADA by failing to remove those barriers because it was readily
2
     achievable to do so. Defendants can afford such costs given they are a fraction of
3
     what the Defendants takes in rental profits for such a large and expensive property.
4
           36.     In the alternative, if it was not “readily achievable” for Defendants to
5
     remove the facilities barriers, the Defendants violated the ADA by failing to make
6

7
     the required services available through alternative methods, which are readily

8    achievable.
9          37.     On information and belief, the facility was modified after January 26,
10   1992, mandating access requirements under the ADA.
11
           38.     The ADA requires that facilities altered in a manner that affects or
12
     could affect its usability must be made readily accessible to individuals with
13
     disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
14
           39.     Plaintiff alleges that Defendants altered the facility in a manner that
15

16
     violated the ADA and was not readily accessible to physically disabled persons,

17   including Plaintiff, to the maximum extent feasible.
18         40.     The ADA also requires reasonable modification in policies, practices,
19   or procedures when necessary to afford such goods, services, facilities, or
20   accommodations to individuals with disabilities, unless the entity can demonstrate
21
     that making such modifications would fundamentally alter their nature. 42 U.S.C.
22
     § 12182(b)(2)(A)(ii).
23
           41.     Plaintiff alleges that Defendants violated the ADA by failing to make
24
     reasonable modifications in policies, practices, or procedures at the facility when
25

26   these modifications were necessary to afford (and would not fundamentally alter
27   the nature of) these goods, services, facilities, or accommodations.
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 17
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 18 of 20 Page ID #:18



1          42.    Plaintiff seeks a finding from this Court that Defendants violated the
2
     ADA in order to pursue damages under California’s Unruh Civil Rights Act for
3
     Disable Persons Act.
4
           43.    Here the Defendants’ failure to make sure that accessible facilities
5
     were available and ready to be used by the Plaintiff is a violation of law.
6

7
           44.    Plaintiff would like to continue to frequent Defendants’ facility, but

8    Plaintiff has been discriminated against and continues to be discriminated against
9    because of the lack of accessible features.
10         45.    Among the remedies sought, Plaintiff seeks an injunction order
11
     requiring compliance with the state and federal access laws for all the access
12
     violations that exist at the Property.
13
      V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
14                      (Cal. Civ. Code § 51-53.)
15
                                   (Against All Defendants)
16

17         46.    Plaintiff repleads and incorporates by reference, as fully set forth
18   again herein, the allegations contained in all prior paragraphs of this complaint.
19         47.    California Civil Code § 51 states, in part: All persons within the
20   jurisdictions of this state are entitled to the full and equal accommodations,
21
     advantages, facilities, privileges, or services in all business establishments of every
22
     kind whatsoever.
23
           48.    California Civil Code § 51 also states, in part: No business
24
     establishment of any kind whatsoever shall discriminate against any person in this
25

26
     state because of the disability of the person.

27         49.    California Civil Code § 51(f) specifically incorporates (by reference)
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 18
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 19 of 20 Page ID #:19



1    an individual’s rights under the ADA into the Unruh Act.
2
             50.      The Unruh Act also provides that a violation of the ADA, or
3
     California state accessibility regulations, is a violation of the Unruh Act. Cal Civ.
4
     Code, § 51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439
5
     (N.D.Cal.1994).
6

7
             51.      Defendants’ above-mentioned acts and omissions have violated the

8    Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
9    advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s
10   disability.
11
             52.      Defendants’ above-mentioned acts and omissions have also violated
12
     the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
13
     are liable for damages. (Civ. Code § 51(f), 52(a)).
14
             53.      Because violation of the Unruh Civil Rights Act resulted in difficulty,
15

16
     discomfort or embarrassment for the Plaintiff, the Defendants are also each

17   responsible for statutory damages, such as a civil penalty. (Civ. Code § 55.56(a)-
18   (c)).
19           54.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
20   statutory minimum damages of four thousand dollars ($4,000) for each offense.
21
                                     PRAYER FOR RELIEF
22
                      WHEREFORE, Plaintiff prays judgment against Defendants, as
23
     follows:
24
             1. For injunctive relief, compelling Defendants to comply with the
25

26                 Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
27                 Plaintiff is not invoking section 55 of the California Civil Code and is
28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 19
     Case 2:20-cv-01882-RAO Document 1 Filed 02/26/20 Page 20 of 20 Page ID #:20



1              not seeking injunctive relief under the Disabled Person Acts.
2
           2. Damages under the Unruh Civil Rights Act which provides for actual
3
               damages and a statutory minimum of $4,000 per each offense.
4
           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
5
               to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
6

7

8     Dated: February 20, 2020           H & S LAW GROUP, PLC
9

10

11
                                         By: /s/Peter Shahriari
12
                                             Peter Shahriari, Esq.
13                                           Attorneys for Plaintiff James Shayler
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
     ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 20
